Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Chang on November 3, 2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1, lines 9-10, “respectively, in an axial direction of the shaft with respect to an opening of the oil passage;” has been changed to read - -respectively;- -.
Claim 1, line 12, “in the axial” has been changed to - - in an axial- -.
Claim 2, the last clause has been replaced by the following - -wherein the first oil groove on the turbine side has one end located on the thrust bearing surface an another end located on the radial bearing surface and the first groove on the compressor side has one end located on the thrust bearing surface and another end located on the radial bearing surface.- -

Claim 5, line 4, “the continuous” has been changed to - -each continuous- - and in both lines 5 and 6 “surface” has been changed to - -surfaces- -.
Claims 9-13, beginning with “wherein” in line 1 of each claim, have been changed to - -wherein the main body portion further includes a groove formed between the thrust bearing surface and the radial bearing surface and extending in a circumferential direction on the main body portion on each of the turbine side and the compressor side, and the another end of each communication hole being opened within the groove.- -.
Claims 14-16 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing structure for a turbocharger that includes a housing, a bearing member, a pair of radial bearing surfaces, a pair of thrust bearing surfaces and an insertion member as defined by claim 1 and further including a plurality of communication holes formed on both a turbine side and a compressor side of a main body of the bearing member, each communication hole having one end opened in an outer peripheral surface of the main body portion and another end opened between the thrust bearing surface and the radial bearing surface, and wherein the number of communication holes formed on the turbine side is larger than the number of communication holes formed on the compressor side.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656